DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 5382914 A teaches a proton linear accelerator system for irradiating tissue, the accelerator system comprising: a proton source; a beam output controller for adjusting the beam current of the proton beam exiting the source; an accelerator unit having: RF energy sources for providing RF energy during operation; at least one cavity receiving RF energy from respective RF energy sources, and for coupling the RF energy to the proton beam as it passes from the beam input to the beam output.
US 20070108922 A1 teaches a proton accelerator for use in therapy comprising: a proton source; a beam output controller; proton beam input and output; RF energy inputs; and a control system.
However, none of the prior art teach a proton linear accelerator system comprising: an RF energy controller being configured to provide RF energy from the first RF energy source during the on-time of the proton beam operating cycle for changing the energy of the proton beam, and to provide RF energy from the second RF energy source during the off-time of the proton beam operating cycle for increasing or maintaining the temperature of the at least one cavity, in combination with the other claimed limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884